On Rehearing.
SUTTON, Justice.
It must be apparent to the interested parties there was considerable difficulty in reaching a decision in this case. Between the time this writer’s conclusions were written as embodied in the original opinion and the determination of the case his views underwent some changes with respect to some details of the opinion, and it is desired on this motion to set forth some of those conclusions.
Plaintiff in his petition, the orginal brief and in this motion predicates his claimed' right to the lands in controversy on the proposition alone that he did not have proper notice as required by paragraph 7 of the lease contract and was 'because of that denied his preference right to purchase the lands. There is no claim that he did not know the facts of the proposed sale, or that he was denied or deprived of the right to purchase because of the lack of any information or knowledge. Heartaches first and controlling importance to the notice provision of the paragraph,, whereas, it is thought the primary and controlling provision is that which gives, him the option or preference right to buy the lands upon the consideration and terms the Owners were willing to sell to a third person or persons. The provision for notice is merely incidental thereto. In any such option or preference right notice must be implied and had, otherwise there can be no opportunity to exercise the right. Plaintiff lived in Houston and the Owners some three hundred miles distant therefrom. Written notice was the most practical, safest and certain means of imparting the information desired and necessary of the Owners’ decision to sell and the con*311sideration and terms of sale. Its primary purpose was to give the optionee the opportunity to exercise his option and preference right upon definite and indisputable terms.
It may be repeated that plaintiff had first hand knowledge on December 21, 1943, of every fact provided for in the provision. The jury specifically found Mecom advised Gallagher and Carlos Gutierrez on December 21, 1943, in substance that he would not be interested in buying on the Gallagher terms; that he was unwilling to buy upon the terms proposed by Gallagher; that by his conduct he led Gallagher to believe he acquiesced in and agreed the land might be sold to Gallagher instead of to himself, and that the Owners did not deny him the right to purchase upon the Gallagher terms prior to the sale to Gallagher. All such findings are overwhelmingly supported by both pleading and proof, much of which is undisputed and undenied. It was plaintiff’s conduct that precludes him, whether it be called waiver or estoppel. It was what he did and not what it may be called that constitutes the thing. The authorities under many statements of fact make no •distinction between waiver and estoppel. This may be why the learned trial court submitted the issues as he did.
The contract between Gallagher and the Owners is dated 40 days, not 30 days, after plaintiff had all the information he was entitled to under the literal interpretation contended for by him. This is not an instance where lands have been sold without knowledge or information on the part of the holder of an option, as is the case in the many cases cited. Had plaintiff not known of the determination of the Owners to sell and the consideration and terms of sale but had been kept in ignorance of it until the sale was consummated an entirely different situation would have been presented. But plaintiff knew all the facts from the very inception of the negotiations in December 1943, until the title was passed July 3, 1944. He had repeated opportunities to exercise his option but declined to do so, not because he did not know the terms and consideration and name of purchaser, but because he did know them, nor because he did not have notice of all the facts, but because he was unwilling to buy at the price. He suffered no injury because of lack of information and opportunity, because his information was timely, full and complete and his opportunity repeated, but if he has suffered injury it is because of his own neglect and unwillingness to buy at the price. It is axiomatic the law will not require the doing of a useless and futile thing, and had plaintiff had no written notice at all but had had only the information he obtained in his conference of December 21, 1943, and done as he did do, as admitted and found by the jury, there and subsequently he would have excused the giving of any sort of notice.
The notice provided for here is not unlike materially, it is thought, from many statutory notices, e. g., election notices. The purpose is to allow the opportunity to exercise the privilege or right conferred. In the instant case upon the terms and for the consideration the Owners had decided 'to sell for and met by Gallagher. In such case the failure to give notice is of no consequence unless the lack of notice results in injury. Hill v. Smithville Independent School Dist., Tex.Civ.App., 239 S.W. 987, affirmed Tex.Com.App., 251 S.W. 209 and cases cited. It was too late after the lapse of months to come in and say he had no notice of the consideration and terms of sale and no opportunity to purchase upon them because the provision for notice had not been literally complied with, because he had the advantage of every detail of the proposed sale and abundant opportunities to exercise his option.
The jury, as heretofore pointed out, found Mecom was not denied by the Owners the opportunity to buy upon the Gallagher terms. In other words, the jury found he had the opportunity. This was his primary right and under the finding and the authority of Hart v. Wilson, Tex.Com.App., 288 S.W. 133 he is precluded. This is all his contract entitled him to— the opportunity to buy upon the Gallagher terms — and if he had that opportunity and did not exercise it his contract is satisfied. Notice could have served no purpose, had *312he had none, when he declined to exercise his option when given the opportunity. Plaintiff recognizes the fact his controlling, and valuable right rests in the option provision rather than in the provision for notice and seeks to exercise it in the suit, and he says without notice as required by the contract. Certainly he had no more notice when he filed the suit on May 29, 1945, than he had on December 21, 1943. It was the determination to sell that matured his option. The notice could only bring to his attention that determination, and the consideration and terms, and the name of purchaser, and fix the time within which he must exercise it. This writer is unable to understand how one may say he has no notice of facts he actually knows. Knowledge is notice and vic.e versa.
The motion for rehearing should -be overruled.